PER CURIAM: *
Privocean Shipping Ltd. and Bariba Corp., owners of the motor vessel Privoce-an, appeal from an interlocutory order increasing the limitation fund in this maritime case from $19,000,000 to $23,308,000. Crescent Towing & Salvage, Inc., has filed a cross-appeal. After consideration of the briefs, record, applicable law and oral arguments in this matter, the order of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.